ON MOTION .FOE EEHEAEING.
PER CURIAM.
We may concede the greater part of the argument made by counsel in support of the 'motion for rehearing and yet deny the motion. It is true that, ordinarily, an assessment earned before a loss may be collected by .the insurance company after the loss and no waiver of the forfeiture be had. But, as we endeavored to explain in the foregoing opinion, the defendant received a cash premium from plaintiff covering the full period of insurance. A part of that premium was unearned at the time of plaintiff’s default in the payment of an assessment and at the time of his loss. Defendant made no tender to plaintiff of the unearned premium ; nor did it take any other step looking to a forfeiture. On the contrary, after the loss, it retained the unearned premium and also collected the assessment. The peculiar terms of the policy and the acts of defendant thereunder, are not consistent with a forfeiture as now claimed.